Citation Nr: 0305875	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  01-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 

THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts. 

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for an 
acquired psychiatric disability, including memory loss, and 
service connection for retinal detachment of the left eye 
will be the subject of a later decision).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
April 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which, inter 
alia, denied service connection for residuals of a left tibia 
fracture, a psychiatric disability, memory loss, bilateral 
cataracts, retinal detachment of the left eye, and an 
increased rating for chondromalacia of the left knee.  The 
veteran duly appealed the RO's determination.

In August 2002, the veteran presented testimony at a Board 
video-conference hearing.  At the hearing, the veteran 
withdrew his appeal of the issue of service connection for 
residuals of a left tibia fracture.  Accordingly, the Board 
finds that such issue is no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board 
is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2002).  Thus, the issues 
now before the Board are as set forth on the cover page of 
this decision.

The Board also notes that the issues on appeal include 
entitlement to service connection for a retinal detachment of 
the left eye.  At his August 2002 hearing, however, the 
veteran raised a claim of entitlement to service connection 
for retinal detachment of the right eye.  Since this recent 
claim has not as yet been addressed by the RO, and inasmuch 
as it is not inextricably intertwined with the issues now 
before the Board on appeal, it is referred to the RO for 
initial consideration.

The Board is undertaking additional development on the issues 
of entitlement to service connection for an acquired 
psychiatric disability, including memory loss, and service 
connection for retinal detachment of the left eye, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
complete, the Board will provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice to the veteran and his representative and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  Bilateral cataracts were not clinically evident in 
service and the medical evidence of record indicates that the 
veteran's current cataracts are not causally related to his 
active service or any incident therein. 

2.  The veteran's left knee disability is manifested by 
limited motion with pain and X-ray evidence of spurring; the 
objective medical evidence of record contains no indication 
of subluxation or lateral instability, a dislocated semilunar 
cartilage, ankylosis, limitation of leg flexion between 15 
and 30 degrees, or limitation of leg extension between 15 and 
45 degrees.


CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5014, 5257, 5258, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under the VCAA.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran of 
the evidence of record, the evidence needed to substantiate 
his claims, as well as VA's duties under the VCAA and his 
responsibility to submit or identify evidence.  See, e.g., RO 
letter of November 2001.  Thus, the Board finds that VA has 
satisfied its duties to notify the veteran under the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  
There is no indication of relevant, outstanding records, and 
the RO has obtained a VA medical opinion with respect to the 
issues decided in this decision.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

Here, the Board notes that the record shows that the veteran 
was awarded benefits from the Social Security Administration 
(SSA) in May 1997, based on a psychiatric disability.  The RO 
did not attempt to obtain the medical records used by SSA in 
reaching its determination.  As set forth above, the Board 
has deferred a decision on the issue of service connection 
for a psychiatric disability, pending receipt of these 
records.  See Quartuccio, supra (noting that the possibility 
that the SSA records could contain relevant evidence, 
including medical opinions as to the etiology of a claimant's 
disability, could not be foreclosed absent a review of those 
records).  

However, the Board finds that delaying a decision on the 
issues of service connection for bilateral cataracts and an 
increased rating for a left knee disability is not necessary.  
First, the SSA decision pertains only to the veteran's 
psychiatric disability.  It makes no reference to cataracts 
or a left knee disability, nor are these conditions 
referenced in the list of evidence attached to the decision.  
Thus, medical records used by SSA in its decision are 
obviously not relevant to a decision on these issues.  The 
veteran does not contend otherwise.  Therefore, the Board 
finds that there is no further duty to assist in obtaining 
medical records, including from SSA.  38 U.S.C.A. § 5103A(b), 
(c) (West 2002).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  

I.  Factual Background

At the veteran's April 1978 military enlistment medical 
examination, it was noted that he had defective vision.  His 
visual acuity was 20/200 on the right, correctable to 20/30, 
and 20/200 on the left, correctable to 20/40.  On clinical 
evaluation, his eyes were normal.  

In-service medical records show that in February 1979, the 
veteran sought treatment for irritation in his eye.  It was 
noted that he wore contact lenses.  Examination revealed an 
abrasion.  The assessment was foreign body with secondary 
irritation.  On follow-up examination two days later, the 
veteran's eye was no longer red or irritated.  The assessment 
was eye injury.  In April 1979, the veteran sought treatment 
for itching in the eyes.  He indicated that he had had a 
problem before with irritation caused by his contact lenses.  
In November 1979, the veteran was examined in the optometry 
clinic, where it was noted that he had contact lenses from 
Mexico, which he wore constantly.  The assessment was 
overwear of lenses and poor contact lens fit.  The veteran 
was to be refitted with lenses and was instructed to remove 
them each night.  

In July 1980, the veteran sought treatment, stating that he 
was afraid he was going to be blind.  He also complained of 
depression, headaches, and of his eyes feeling tired.  The 
impression was that the veteran was "immaturely accepting of 
visual status."  A mental health consultation was scheduled, 
but the veteran missed his appointment.  In August 1980, the 
veteran complained of blurred vision and spots before his 
eyes.  Examination revealed a corneal scar on the left eye 
and a questionable suggestion of a retinal detachment.  The 
right eye was normal.  The veteran was evaluated by an 
ophthalmologist later that month.  On examination, he 
reported visual problems and headaches.  The assessments 
included tension headaches, and lattice degeneration/myopia.  
On follow-up examination in October 1980, it was noted that 
all of the veteran's complaints were related to his contact 
lenses.  

In March 1981, the veteran sustained injuries after he ran 
into a pole.  He complained of loss of consciousness, 
dizziness, and tenderness of the left knee.  Swelling and a 
contusion of the left knee was noted.  He was hospitalized 
for observation; the impressions thereafter included status 
post concussion.  

At the veteran's April 1981 military separation medical 
examination, it was noted that he had chondromalacia of the 
left knee, as well as defective vision.  Specifically, the 
veteran's visual acuity was noted to be 20/200 on the right, 
correctable to 20/30, and 20/200 on the left, corrected to 
20/40.  On clinical evaluation, the veteran's eyes were 
normal, with no notation of cataracts.  

On a report of medical history completed by the veteran in 
connection with his separation examination, he indicated that 
he had eye trouble and wore glasses or contact lenses.  

In May 1981, the veteran submitted an application for VA 
compensation benefits, including service connection for 
residuals of an injury to the left knee.  His application is 
silent for notations of a eye problems, including cataracts.

In connection with his claim, the RO obtained VA clinical 
records dated from May to June 1981.  In pertinent part, 
these records show that the veteran was seen for left knee 
complaints, but the records are silent for notations of 
cataracts.  X-ray examination of the left knee showed no bony 
abnormalities.  

In October 1981, the veteran underwent VA medical 
examination.  At that time, it was noted that he wore contact 
lenses which were three years old and that his corrected 
visual acuity was 20/50 on the right and 20/40 on the left.  
No other abnormalities of the eyes were noted, including 
cataracts.  

By November 1981 rating decision, the RO granted service 
connection for chondromalacia of the left knee, and assigned 
an initial zero percent rating.  Service connection for 
myopia was denied on the basis that the condition was a 
constitutional or developmental abnormality for which service 
connection could not be granted.  

Subsequent records corresponding to the veteran's employment 
as a civilian with the Army Air Force Exchange Service 
(AAFES) indicate that in May 1983, he was seen after he 
sustained a left eye injury.  At that time, it was noted that 
his lenses were clear.  The optometrist indicated that the 
veteran had been poked in the eye with a finger which had 
damaged his contact lens; however, he indicated that the 
contact lens had apparently protected the eye.  

In April 1998, the veteran submitted claims of service 
connection for several disabilities, including a bilateral 
eye condition.  He also requested an increased rating for his 
left knee disability.  

In connection with his claim, the RO obtained VA clinical 
records dated from May 1989 to July 1996.  In pertinent part, 
these records show that from June to September 1989, the 
veteran was treated for knee complaints.  X-ray examination 
of the knees was normal in September 1989.  In August 1993, 
he sought treatment for increasing left knee pain; X-ray 
examination of the knee was again normal and the assessment 
was internal derangement.  In September 1993, it was noted 
that further examination of the knee revealed no internal 
derangement.  The assessment was chondromalacia of the left 
knee and patellofemoral stress syndrome.  The veteran 
thereafter participated in physical therapy.  In June and 
October 1994, the veteran was again treated for left knee 
complaints; X-ray examination of the knee was normal and the 
assessments included patellofemoral disease and he was given 
a metal brace for his knee.  In August 1995, he sought 
treatment for left knee pain.  It was noted that the veteran 
had reinjured his knee in 1992 in a job related accident.  It 
was further noted that this accident had resulted in cataract 
surgery in the left eye.  On physical examination, the 
veteran's carriage and gait were normal.  The assessment was 
left knee condition.  

In a March 1996 letter, a physician at Texas Tech University 
indicated that the veteran had been a patient at the clinic 
there for "some time."  He noted that the veteran suffered 
from, inter alia, a "dislocation" of the left eye lens.  

Private treatment records, dated from July 1995 to March 
1997, show that a slit lamp exam in July 1995 revealed a 
traumatic cataract of the left eye.  The following month, the 
cataract was removed.  On follow-up in September 1995, the 
veteran reported that his left eye felt great.  Subsequent 
treatment records show complaints of blurred vision and 
seeing black spots.  In April 1996, it was noted that the 
veteran had a large anisometropia that was giving him double 
vision.  In July 1996, it was noted that the veteran had 
pseudophakia in the left eye and a cataract in the right eye.  

On VA orthopedic examination in July 1998, the veteran 
reported periodic left knee pain and swelling, as well as 
locking two to three times weekly.  He denied the use of a 
cane or crutches, but indicated that he wore a knee brace 
about once a week.  On examination, there were no gross 
deformities of the left knee.  There was tenderness to 
palpation, but no effusion.  Range of motion testing was 
reported as follows:  "Extension from -30 to 0, full 
extension active motion with pain.  Flexion from 0-45 active 
motion without pain, and from 45-140 active motion with 
pain."  Ligament and meniscus tests were negative and the 
joint was stable.  X-ray examination showed minor osteophyte 
formation, but no significant bony or joint abnormalities.  
The diagnosis was chondromalacia of the left knee.  

On VA eye examination in August 1998, the veteran reported 
that he had been in fist fights in 1981, as well as a car 
accident in 1982.  He indicated that in 1995, he had a left 
eye cataract extraction.  On examination, the veteran's best 
corrected visual acuity was 20/40 on the right and 20/30 on 
the left.  The diagnoses included surgical pseudophakia, left 
eye, for cataract said to be secondary to trauma by history.  
The examiner indicated that there were no retinal 
abnormalities noted on examination with direct and indirect 
ophthalmoscope.  

By September 1998 rating decision, the RO, inter alia, denied 
service connection for bilateral cataracts.  In addition, the 
RO increased the rating for the veteran's left knee 
disability to 10 percent, effective August 11, 1989.  

Thereafter, the RO obtained additional VA clinical records.  
In pertinent part, these records show that in October 1998, 
the veteran sought treatment for an eye infection, stating 
that he had had cataract surgery one year ago.  On 
examination, the veteran's corrected visual acuity was 20/40, 
bilaterally.  The assessment was possible foreign body in the 
right eye.  In June 2000, the veteran sought treatment for 
left knee pain.  He also reported having injured his right 
eye in 1980, and indicated that he experienced right eye 
pain.  He indicated that he was seen by a private physician 
for his eye problems and received an implant in January 2000.  
The assessment was left knee bursitis.  In March 2001, the 
assessments included left knee pain, suggest arthritis, and 
right eye pain.  

On VA orthopedic examination in September 2000, the veteran 
reported that he had had progressively worsening pain in the 
left knee since 1991.  He described the pain as a "sharp 
dull ache" which was constant and associated with stiffness.  
He indicated that his pain was aggravated by standing, 
walking, and climbing stairs.  He indicated that it was 
relieved by applying cocaine to the knee.  He denied the use 
of a cane or crutches, but indicated that he used a knee 
brace about once a week.  He also indicated that he had 
episodes of locking approximately 4-5 times weekly, as well 
as daily swelling.  On examination, active and passive range 
of motion of the left knee revealed flexion was limited to 
100 degrees.  Extension was limited to -5 degrees.  There was 
crepitation, but no effusion or atrophy was observed.  There 
was no laxity.  The examiner noted pain on motion and 
estimated that on acute flare-ups of pain, there was probably 
25 percent less range of motion of the left knee.  There was 
no ankylosis, no gait abnormality, and no weight bearing 
abnormality.  X-ray examination revealed no significant bony 
abnormalities.  The diagnosis was chronic chondromalacia of 
the left knee.  

On VA medical examination in September 2001, the veteran 
reported that his left knee had worsened since his separation 
from service.  He indicated that he had a constant, dull pain 
in his knee, which he rated as a 2 on a pain scale of 1 to 
10.  He indicated that his pain increased in intensity as the 
day wore on and was exacerbated by any weight bearing.  The 
veteran indicated that his knee pain was accompanied by 
weakness and stiffness and that his knee occasionally gave 
way, causing him to fall.  He denied use of a knee brace, 
cane or crutches.  On examination, of the left knee, there 
was no evidence of deformity, edema, effusion, instability, 
weakness, redness, heat or abnormal movement of the knee.  
There was no atrophy in the quadriceps muscle.  There was 
tenderness to palpation on the medial and superior aspect of 
the left knee.  Range of motion testing showed flexion to 110 
degrees, and extension to -30 degrees.  Passive range of 
motion showed flexion to 130 degrees, extension to 0 degrees.  
Pain began on flexion at 95 degrees and at -45 degrees on 
extension.  Pain was visibly manifested on left knee motion.  
Crepitus was also noted as well as mild medial laxity.  There 
was no gait or weight bearing abnormality.  The examiner 
indicated that on acute flare-ups of pain, there would 
probably be a 25 percent less range of motion, although he 
indicated that it was not feasible to give exact degrees.  X-
ray examination of the left knee showed minimal degenerative 
changes.  The diagnoses included minimal osteoarthritis of 
the left knee with decreased range of motion.  

On VA eye examination in September 2001, the examiner 
reviewed the veteran's claims folder and noted his medical 
history.  The veteran reported that he had had many fist 
fights, including one which resulted in an injury to the 
right eye.  He also reported that he had had cataract surgery 
in both eyes.  After examining the veteran and reviewing his 
medical history, the examiner indicated that the veteran had 
a history of cataracts in both eyes, with surgery.  However, 
he indicated that he could not relate the veteran's cataracts 
to his active service as examination conducted shortly before 
service discharge had shown clear lenses in both eyes.  

At an August 2002 Board hearing, the veteran testified that 
he experienced pain in his left knee after walking one to two 
blocks.  He indicated that he had missed days from work and 
used a knee brace while working.  The veteran explained that 
he worked in a customer support position which required a lot 
of standing.  Without the brace, he indicated that he would 
be very uncomfortable walking.  Regarding his cataracts, the 
veteran indicated that his condition developed prior to 1991, 
but he was not treated for the condition until after that 
time when he was assigned to the inactive reserve.

II.  Service connection for bilateral cataracts.

Law and regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis:  The veteran has claimed entitlement to service 
connection for bilateral cataracts.  He argues that such 
disability developed as a result of injury he sustained 
during active service.

As set forth above, however, the veteran's service medical 
records are entirely negative as to any complaint or finding 
of cataracts.  In fact, he was examined on numerous occasions 
during service in connection with various complaints related 
to his eyes.  At no time, however, were cataracts identified.  
Moreover, at the time of his April 1981 discharge medical 
examination, his eyes were normal on clinical evaluation, 
with no findings of cataracts.  

The Board has considered the veteran's recent assertions to 
the effect that he was in fist fights in service in which he 
sustained eye injuries resulting in cataracts.  However, as 
set forth above, the contemporaneous medical records contain 
no indication of traumatic eye injuries in service.  The 
Board finds that the contemporaneous records are entitled to 
far more probative weight than the recollections of the 
veteran of events which allegedly occurred many years 
previously.

The Board also observes that the record is silent for a 
bilateral cataract disability for many years after the 
veteran's separation from active service.  In fact, the Board 
notes that when the veteran submitted an application for VA 
benefits in May 1981, he made no mention of cataracts.  
Moreover, VA clinical records obtained in connection with 
that claim are negative for notations of cataracts.  It is 
also noted that a VA medical examination conducted in October 
1981 revealed no cataracts.  Rather, the first notation of a 
cataracts is not for many years after the veteran's 
separation from active service.  

Also, the record contains no indication that these post-
service cataracts are associated with the veteran's active 
service or any incident therein.  In fact, in September 2001, 
a VA ophthalmologist concluded, after examining the veteran 
and reviewing his claims folder, that she was not able to 
relate the veteran's post-service cataracts to his active 
service.  

The Board assigns great probative weight to this medical 
opinion, which is the only evidence of record other than the 
veteran's lay assertions which directly addresses the 
critical question in this case.  The Board notes that this 
opinion reflects that it was based on an in depth review of 
the veteran's medical records as well as a physical 
examination.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The medical adviser also provided a rationale for 
her opinion, and referenced the pertinent medical evidence.

While the veteran has argued that his cataracts are related 
to his active service, such opinion is clearly a matter for 
an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran has not been shown to have training or experience in 
the medical field, his lay assertions regarding the etiology 
of his cataracts are not probative.  

Therefore, in the absence of credible evidence of cataracts 
in service, for many years thereafter, or of any indication 
of a relationship between any current cataracts and active 
service, the Board finds that service connection for 
bilateral cataracts is not warranted.  On the basis of all 
the evidence, the Board must find that the preponderance of 
the evidence of record is against the claim.  The benefit of 
the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 53. 

III.  Increased rating for chondromalacia of the left knee.

Law and regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

Analysis:  Because chondromalacia does not have its own 
rating criteria pursuant to VA regulations, the RO has 
evaluated the veteran's chondromalacia of the left knee under 
the diagnostic criteria for limitation of motion, a closely 
related disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  It is noted that degenerative arthritis established by 
X-ray evidence will also be rated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  Diagnostic Code 5260 
(2002).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2002).

In this case, VA medical examinations, as well as the other 
evidence of record, do not show that the veteran's left knee 
motion has been limited to the extent necessary to meet the 
criteria for a rating in excess of 10 percent.  For example, 
on VA medical examination in September 2000, flexion was 
limited to 100 degrees and extension was limited to -5 
degrees.  Similar findings were noted at other examinations, 
as set forth above.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, it is noted that recent 
VA medical examinations have shown positive findings of pain 
on motion.  The examiner estimated that during flare-ups, 
there would probably be a 25 percent reduction in motion.  
After carefully reviewing the pertinent evidence of record, 
however, the Board finds that the criteria for a rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  The veteran's current 10 percent rating is 
based on his symptoms of knee pain, limitation of motion, and 
functional loss.  Even assigning an additional degree motion 
loss for "Deluca issues," a rating in excess of 10 percent 
under the criteria based on limitation of extension or 
flexion would not be warranted.  38 C.F.R. § 4.71, Plate II, 
Codes 5260, 5261.  There is no other evidence that additional 
factors would restrict motion to such an extent that the 
criteria for a rating higher than 10 percent would be 
justified.  For example, there are no objective findings of 
weakness, muscle atrophy, or other evidence of disuse.  

Although a rating in excess of 10 percent is not warranted 
under the criteria pertaining to limitation of motion, the 
Board notes that there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, supra.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

In this case, although the veteran claims to experience 
episodes of locking, there has been no objective medical 
evidence of a dislocated semilunar cartilage or locking.  On 
VA medical examination in July 1998, meniscus tests were 
negative and there were no gross deformities of the left 
knee, including effusion.  There is also no indication of 
ankylosis in the evidence of record.  In fact, on VA medical 
examination in September 2001, the examiner affirmatively 
indicated that there was no ankylosis.  Thus, the Board finds 
that evaluations in excess of 10 percent are not warranted 
under Diagnostic Codes 5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  

Here, the record contains no objective evidence of 
instability or subluxation of the left knee.  For example, on 
VA examination in July 1998, the veteran's knee joint was 
determined to be stable and ligament tests were negative.  
Examination in September 2000 likewise revealed no evidence 
of laxity.  Although mild medial laxity was noted on VA 
examination in September 2001, the examiner also indicated 
that there was no instability of the knee.  Thus, the Board 
finds that a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998).  In this case, however, although there is 
recent evidence mild osteophyte formation on X-ray, there is 
no objective evidence of additional disability due to 
instability or subluxation; thus, separate 10 percent ratings 
for arthritis and instability are not warranted.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left knee disability.  Although he is receiving disability 
benefits from the Social Security Administration, as set 
forth above, such disability has been attributed to a 
psychiatric disorder.  Absent any objective evidence that his 
left knee disability is productive of marked interference 
with employment, necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional, referral for consideration of an 
extra-schedular rating is not warranted.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis which supports a rating 
higher than 10 percent for the veteran's service-connected 
knee disorder.  The evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule.  38 
U.S.C. § 5107(b) (West 1991 & Supp. 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral cataracts is 
denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.


____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

